Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in excerpts from independent claims 1, 16, and 18:

(From claim 1): “the method comprising: 
starting-up the power device; 
creating, using the pump, a pressure differential of at least 0.2 bar between coolant in the portion of the cooling system, and coolant in the internal channel; 
rotating, using a motor, the rotary element; 
fully or partially opening the coolant control valve; and, 
pumping, using the pump, coolant through the internal channel”

(From claim 16): “the method comprising:
starting-up the power device;
pressurizing, using the pump, coolant in the portion of the cooling system to a first pressure, the coolant in the portion of the cooling system in contact with the sealing package;
pressurizing, using the pump, the coolant in the portion of the cooling system to a second pressure, the second pressure greater than the first pressure;
creating, using the pump, a pressure differential, between the coolant in the portion of the cooling system and coolant in the internal channel, of:
at least 0.2 bar; or, 
at least 0.5 bar; or, 
at least 1.0 bar; or, 
at least 2.0 bars: 
pressurizing, using the pump, the coolant in the portion of the cooling system to a third pressure, the third pressure less than the second pressure; 
rotating, using a motor, the rotary element; 
fully or partially opening the coolant control valve; and, 
pumping, using the pump, coolant through the internal channel”

(From claim 18): “the method comprising: 
starting-up the power device;
pressurizing, using the pump, coolant in the portion of the cooling system to a first pressure, the coolant in the portion of the cooling system in contact with the sealing package; 
pumping, using the pump, a flow of the coolant in the portion of the cooling system: 
between the sealing package and the rotary element; and, 
into the internal channel; 
pressurizing, using the pump, the coolant in the portion of the cooling system to a second pressure, the second pressure greater than the first pressure; and, 
reducing the flow with the sealing package”

It is very well known in the art, in general, to utilize rotary valves in systems comprising heat exchangers and pumps; for example, see Shen et al. (US Pub No 2018/0149073). Further, it is known in general to improve sealing in rotary valves by inducing a differential pressure across the seal; for example, see Pervaiz (US Pub No 2004/0140445); Yeary et al. (US Pub No 2012/0205569); and Keeper et al. (US pub No 2010/0090146).
However, in the instant application, the structural details of the valve (especially the location of the “sealing package”) in combination with the specific method steps of operation (see the excerpts shown above), provide sufficient operational specificity to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747